Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 24 June 2021, has been entered and the Remarks therein, filed 17 September 2021, are fully considered here.

Status of Claims
	Claims 1, 2, 4-7, 13, 14 and 17-26 are pending.
	Claims 1, 2, 4-7, 13, 14 and 17-26 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2018/061101, 05/02/2018.  Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of EP17169822.8, 05/02/2017, was filed on 01 November 2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 August 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Application Data Sheet
It is noted that there is a discrepancy between entries on the Application Data Sheet filed 01 November 2019 and the Filing Receipt mailed 01/31/2020 with regard to the filing date of Foreign Priority document EP17169822.8. The Application Data Sheet (pg. 3) shows the filing date as 2017-05-05 under the section labeled “Foreign Priority Information”, which agrees with the filing date shown within the certified copy of the foreign priority document. However, the Filing Receipt records the filing date as 05/02/2017.
It is not clear how the error occurred; however, the Filing Receipt should be corrected.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
	The rejection of Claims 1, 2, 4-7, 13, 14 and 17-26 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the scope of enablement requirement, in the Non-Final Office Action mailed 24 June 2021, is withdrawn in view of Applicant’s argument received 17 September 2021. Applicant stated that claimed strain Bifidobacterium longum ATCC BAA-999 may be obtained 

35 U.S.C. § 112(b)
The rejection of Claims 5-7, 13, 14 and 17-26 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 24 June 2021, is withdrawn in view of Applicants’ amendment received 17 September 2021, in which the cited claims were amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, 13, 14 and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over DiGioia et al. ((2014) Appl. Microbiol. Biotechnol. 98:563-577) in view of Bergonzelli Degonda et al. (International Patent Application Publication No. WO 2010/060722 A1).

Regarding claims 1, 2 and 4, DiGioia et al. teaches that Bifidobacteria, Bifidobacterium longum, has an impact on gut microbiota composition and application as probiotic in infants, see title and abstract, all lines and 12 and 16, for treating colic.  See also , at page 563, col. 2, lines 15-35, in particular wherein application of the probiotic bacteria for treatment of disease (e.g. colic) in infants is clearly suggested by the cited prior art.  The step of administering the probiotic to infants to treat infantile colic is disclosed at page 566, col. 2, lines 20-36.  Bifidobacterium longum is specifically used for treating colic, see Table 3, at page 567, line 8.  Reduction in crying was 
Regarding claims 5, 17 and 20, Bergonzelli Degonda et al. teaches that neurotrophic growth factor, BDNF, are essential for the nervous system and its blockage can lead to perturbations of sleep, and Bifidobacterium longum ATCC BAA-999, see page 4, line 27, increases BDNF, thus, inducing sleep, see page 4,  lines 18-29, and note page 5, lines 1-20.  Thus, an increased brain activity would be resultant from sleep disturbance which would alter a mood of the infant which also may cause increased brain activity, as a result of more stress and movement and crying by an infant, in response to discomfort.
Regarding claims 6, 7, 18, 19, 21 and 22, Bergonzelli Degonda et al. teaches administering from 106 to 1012 cfu/g per day, see lines 10-16, at page 6, of the Bifidobacterium longum ATCC BAA-999, see page 4, line 27.

Regarding claims 14, 24 and 26, Bergonzelli Degonda et al. teaches at page 7, line 9, that Bifidobacterium is administered in the absence of Lactobacillus strain.  Thus, although Lactobacillus strain is an optional strain it is not required when Bifidobacterium is selected, therefore.

The instant claims differ from DiGioia et al. in that Bifidobacterium longum ATCC BAA-999 is not disclosed and other claimed features such as dosage amounts and so on, are not disclosed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select for the probiotic of DiGioia et al. the ATCC BAA-999 strain and dosage amounts thereof as taught by Bergonzelli Degonda et al., to administer to infant to treat infant, reduce crying and cerebral activity thereof because the cited prior art combination teach, or at least suggest, that the same is capable of being carried out on an infant by administering to the infant ATCC BAA-999.  Each of the claimed features are disclosed as discussed above for each reference and mapped out accordingly for each claim.  
One of skill in the art would have been motivated to treat and reduce crying and brain or cerebral activity of an infant using a probiotic selected from ATCC BAA-999 because the cited prior art recognized that colic condition of an infant is responsive to 
All claims fail to be patentably distinguishable over the state of the art discussed above and cited on the enclosed PTO-892 and/or PTO-1449. Therefore, the claims are properly rejected.
The remaining references listed on the enclosed PTO-892 and/or PTO-1449 are cited to further show the state of the art.

Response to Arguments
	Applicant’s arguments, pp. 6-8, filed 17 September 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but they are not persuasive.
	 
	1. Applicant remarks (pp. 6-7), with regard to the 103 rejection, that the beneficial effect of one Bifidobacterium strain of the primary reference DiGioia cannot be generalized to a whole species, let alone Bifidobacterium longum ATCC BAA-999 of Degonda. For example, a generic indication that a specific strain of B. longum might be effective on infant colics (DiGioia) cannot be considered a pointer to test the specifically claimed B. longum strain. Table 3 of DiGioia shows that the specific strains of B. breve DSMZ24706, B. breve DSMZ24707, B. breve DSMZ24708, and B. longum DSMZ24709 might be effective on infant colics. See DiGioia, page 569 and Table 3. Degonda merely Bifidobacterium longum NCC3001 (ATCC BAA-999) increases hippocampal BDNF expression. In view of DiGioia's teachings (i.e., the cited specific strains for potentially treating infant colics), the skilled artisan would not have generalized these specific strains for potentially treating infant colics to a whole species, let alone testing Bifidobacterium longum NCC3001 (ATCC BAA-999) of Degonda on infant colics. For example, as shown in Table 1 of Aloisia (provided here), 12 B. longum strains were tested for their antimicrobial activity against four antagonistic strains, and only one (i.e., B 1975) was proved to be effective for the treatments of enteric disorders in newborns such as infantile colics. Thus, Aloisia demonstrated that there may be high variability within the same species depending on the selected strain. As such, the beneficial effect of one Bifidobacterium strain cannot be generalized to a whole species.
	However, in response to Applicant, it is well known that a rejection under 35 USC §102/103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic…The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on 'inherency' under 35 USC 102, on 'prima facie obviousness' under 35 USC 103, jointly or alternatively, the burden of proof is the same In re Best, 562 F .2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (MPEP 2112 (V). That is, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require Applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. In the instant case, the prior art of DiGioia et al. teaches that several Bifidobacterium longum) have been shown to treat infant colic (pg. 569, column 2, para. 2) and refers to the reference of Aloisia et al. (incorporated by reference and provided here by Applicant). Applicant has not shown that claimed strain B. longum ATCC BAA-999 has unexpected, superior or surprising properties with regard to the treatment of (minimally) infant colic when compared to other B. longum strains cited in the prior art (MPEP 2112 (III)(V)). When the USPTO shows a sound basis for believing that the products (or methods) of Applicant and the prior art are the same, Applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Further, in response to Applicant, it is well known that in determining the differences between the prior art and the claims, the question under 35 U.S.C. §103  is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (MPEP 2141.02 (I)). Again, the prior art shows that Bifidobacterium strains, in general, and some of the specific strains, shown by Aloisia et al. (and indicated by Applicant), can be used to effectively treat (minimally) infant colic. Therefore, it would have been obvious to one of ordinary skill in the art to have used any B. longum strain shown in the prior art to treat infant colic in lieu of Applicant’s claimed strain.
In addition, Aloisia et al. teaches that the some of the cited Bifidobacterium strains showed marked antimicrobial activity against gas producing coliforms isolated from stools of colicky infants. Considering that gas forming coliform concentration is B. longum ATCC BAA-999 compared to placebo (originally-filed specification, pg. 20, lines 1-3). Therefore, it is not clear to what extent the claimed strain treats infant colic in a manner that is unexpected, surprising or superior to the B. longum strains shown in the prior art which explicitly show reduction of gas forming coliform concentration.

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651